                Case 21-10023-JTD            Doc 301       Filed 07/30/21       Page 1 of 1


                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

 In re:                                                  Chapter 11

 WARDMAN HOTEL OWNER, L.L.C                              Case No. 21-10023 (JTD)

                           Debtor.

                     MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac
vice of Emil Hirsch, Esq. of Carlton Fields, P.A. to represent the District of Columbia Water and Sewer
Authority in the above-captioned case.

                                                   SULLIVAN • HAZELTINE • ALLINSON LLC

                                                   /s/ E.E. Allinson III
                                                   Elihu E. Allinson, III (No. 3476)
                                                   919 North Market Street, Suite 420
                                                   Wilmington, DE 19801
                                                   Tel: (302) 428-8191
                                                   Email: zallinson@sha-llc.com

               CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted
to practice and in good standing as a member of the Bar of the State of Maryland and the District of
Columbia and submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs
in the preparation or course of this action. I also certify that I am generally familiar with this Court’s Local
Rules and with Standing Order for District Court Fund revised 8/31/2016. I further certify that the annual
fee of $25.00 has been paid to the Clerk of Court for District Court.

                                                   CARLTON FIELDS, P.A.

                                                   /s/ Emil Hirsch
                                                   Emil Hirsch
                                                   1025 Thomas Jefferson Street, NW
                                                   Suite 400 West
                                                   Washington, DC 20007-5208
                                                   Tel: (202) 965-8100
                                                   Email: ehirsch@carltonfields.com

                                     ORDER GRANTING MOTION

          IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
